—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered June 26, 1996, convicting him of rape in the first degree and sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a *427matter of discretion in the interest of justice, and a new trial is ordered.
The defendant was convicted of raping and sodomizing the complainant on July 19, 1995. At trial, the People’s case consisted primarily of the testimony of the complainant and of an expert who testified about “rape trauma syndrome”. The testimony of the expert was admitted for the clearly improper purpose of showing that the symptoms exhibited by the complainant were consistent with patterns of response exhibited by proven rape victims and to demonstrate that she had been raped and sodomized (see, People v Banks, 75 NY2d 277; People v Seaman, 239 AD2d 681; People v Singh, 186 AD2d 285). Because the resolution of this case rested almost entirely on a determination of the respective credibility of the defendant and the complainant, the prejudice generated by this testimony cannot be deemed harmless (see, People v Seaman, supra; People v Mercado, 188 AD2d 941). Therefore, we reverse and remit this matter for a new trial.
The appellant’s remaining contentions are without merit. Miller, J. P., O’Brien, Pizzuto and Friedmann, JJ., concur.